F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            DEC 4 2000
                            FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    LYNN A. JENKINS,

                Plaintiff-Appellant,

    v.                                                    No. 00-4057
                                                      (D.C. No. 99-CV-49)
    BRUCE BABBITT, Secretary                                (D. Utah)
    United States Department of Interior,

                Defendant-Appellee.


                             ORDER AND JUDGMENT           *




Before TACHA , EBEL , and BRISCOE , Circuit Judges.



         Plaintiff Lynn Jenkins appeals the district court’s entry of summary

judgment against him and dismissal of his action for lack of standing. Jenkins

brought suit challenging the actions of Bruce Babbitt, the Secretary of the

Interior, in a related condemnation action and seeking various sorts of declaratory

relief with respect to the property at issue in that condemnation action. The

district court determined that Jenkins did not have standing to pursue his claims


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
because the court in the condemnation action had ruled that Jenkins had no

interest in the property at issue. The district court concluded that the earlier

ruling was res judicata in the current action. The district court further concluded

that without an interest in the subject property, Jenkins had no standing to assert

any of his current claims. We exercise jurisdiction over this appeal pursuant to

28 U.S.C. § 1291.   1



       We review the district court’s conclusions of law as to the applicability

of res judicata de novo.   Frandsen v. Westinghouse Corp.    , 46 F.3d 975, 977

(10th Cir. 1995). We also review de novo the district court’s determination as to

standing. Loving v. Boren , 133 F.3d 771, 772 (10th Cir. 1998). Based upon our

review of the record, the parties’ briefs, and the pertinent law, we conclude that

the district court properly determined that Jenkins had no standing to assert his

present claims against Secretary Babbitt. Because we conclude that Jenkins had

no standing to bring the current action, we need not address Jenkins’ contention

that the Office of the Solicitor General, rather than the United States Attorney’s

Office, should have represented Secretary Babbitt in this action.




1
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.

                                          -2-
      We AFFIRM the judgment of the district court for substantially the reasons

stated in its oral ruling of February 9, 2000. The mandate shall issue forthwith.



                                                    Entered for the Court



                                                    David M. Ebel
                                                    Circuit Judge




                                         -3-